Citation Nr: 1744243	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  12-27 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for hearing loss.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for back condition. 

4. Entitlement to service connection for depressive disorder. 


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION


The Veteran served on active military duty from February 1945 to November 1945.  Unfortunately, the Veteran died in March 2013 while this appeal is pending.  The Appellant is his surviving spouse and she has been substituted into this appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which reopened the claim for hearing loss and denied service connection for back condition, hearing loss, and depressive disorder.  Although there was conflicting evidence as to whether the Veteran requested a hearing, the record indicates that the substituted appellant has not requested a hearing and the record is sufficient upon which to determine that this issue does not need additional clarification.

As to the issue of service connection for a depressive disorder, the Board is cognizant that the Veteran was denied service connection for a nervous disorder in a June 1997 rating decision.  As the denial was under a different acquired psychiatric diagnosis, the Board considers this issue before it on a de novo basis.

The issues of entitlement for hearing loss, back condition, and depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A June 1997 rating decision denied service connection for ear condition. 

2. Since June 1997, new and material evidence has been received with respect to the service connection claim for hearing loss. 






CONCLUSION OF LAW

1. The June 1997 rating decision that denied the claim for service connection for hearing loss is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2. New and material evidence has been received, and the claim for service connection for hearing loss, may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the Board is only rendering a final decision with respect to reopening the claims for entitlement to service connection for hearing loss.  Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2016). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. New and Material Evidence 

In general, a decision that is not appealed becomes a final decision, which may only be reopened with a showing of new and material evidence. 38 U.S.C.A. §§ 5108; 7105 (West 2014).   

"New" evidence means evidence not previously submitted.  On the other hand, "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 

In this case, the Veteran's claim for service connection for hearing loss was denied June 1997, in part, for lack of current disability.  Since that time, a February 2012 VA examination showed that the Veteran had hearing loss for VA purposes. The RO's previous denial did not consider this evidence.  Furthermore, to the extent the Veteran's claim was previously denied for lack of evidence current disability this evidence constitutes material evidence. 

In light of the low threshold for reopening claims noted above, the Board finds that new and material evidence has been received, and reopening the Veteran's entitlement to service connection for hearing loss is warranted.


ORDER

The claim for entitlement to service connection for hearing loss is reopened.


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating this claim. 

In correspondence received in February 2012, the Veteran stated that he was treated at San Juan VA and Ponce VA. Review of the record shows that these medical records are not made part of the record. 38 U.S.C.A. § 5103A (c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  Therefore, these medical records need to be obtained before the Board can adjudicate these claims. 

In addition, the Veteran underwent a VA examination for hearing loss in February 2012 with respect to the claim for hearing loss, where the examiner concluded that the Veteran's hearing loss was less likely than not related to his military service.   The examiner reasoned that there was no documented complaint of hearing loss during service or for 50 years after service.  The Board finds the examiner's opinion inadequate as it did not consider the Veteran's lay statement regarding noise exposure in service when a grenade exploded in his ear. 

An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a remand is necessary to obtain an adequate medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to obtain outstanding medical records from San Juan VA and Ponce VA medical center. Documentation of efforts to obtain these records must be added to the record.

2. After completing directive #1, claims file should be returned to the February 2012 examiner or if that examiner is not available, to a similarly qualified examiner for a supplemental opinion answering the following question:

Was the Veteran's hearing loss (to include that previously diagnosed) at least as likely as not (50 percent or greater probability) etiologically related to his military service?

The examiner's opinion should address the Veteran's statement that his hearing loss was caused by noise exposure due to a grenade exploding near his ears.  The examiner should fully explain the impact, if any, of acoustic trauma on bilateral hearing loss.

In addressing the plausibility or non-plausibility of delayed onset hearing loss, the examiner must discuss the Institute of Medicine (IOM) Report on noise exposure in the military, contemplating that the IOM report states that it is "unlikely" that the onset of hearing loss begins years after noise exposure occurs, but also states that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."

The examiner must note that citing to normal audiometric finding at the time of separation, without any future explanation, is not a sufficient rationale for a negative opinion. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


